Name: Commission Regulation (EEC) No 2769/84 of 28 September 1984 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 260/7529 . 9 . 84 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2769/84 of 28 September 1984 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall, in respect of importations during the fourth quarter of 1984, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28. 2. 1980, p. 4. (2) OJ No L 302, 23. 10 . 1981 , p. 4. O OJ No L 56, 29 . 2. 1980, p. 22. (&lt;) OJ No L 241 , 13 . 9 . 1980, p. 5. BI LA G - A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  BI JL A G E Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã  Ã Ã ± Ã Ã ¼ Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ¿ Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã ´ Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £7 10 0 kg 01 .0 2 A ll 5 12 2, 79 92 8, 82 28 2, 82 9 99 2, 21 75 3, 91 82 ,7 95 15 8 06 0 30 1, 27 68 ,4 76 02 .01 A ll a) 1 9 73 3, 30 1 76 4, 76 53 7, 35 18 98 5, 21 1 43 2, 43 15 7, 31 0 30 0 31 4 57 2, 42 13 0, 10 4 02 .0 1 A II a) 2 7 78 6, 67 1 41 1, 81 42 9, 88 15 18 8, 22 1 14 5, 95 12 5, 84 9 24 0 25 1 45 7, 94 10 4, 08 3 02 .01 A II a) 3 11 67 9, 94 2 11 7, 71 64 4, 81 22 78 2, 20 1 71 8, 92 18 8, 77 2 36 0 37 5 68 6, 89 15 6, 12 4 02 .01 A II a) 4 aa ) 14 59 9, 96 2 64 7, 14 77 3, 91 28 47 7, 82 2 17 4, 45 23 5, 96 6 45 0 47 1 84 5, 40 19 3, 99 4 02 .01 A II a) 4 bb ) 16 70 0, 36 3 02 7, 97 90 6, 05 32 57 4, 72 2 47 0, 56 26 9, 91 2 51 5 27 6 97 5, 57 22 2, 65 5 02 .01 A II b) 1 8 40 7, 85 1 52 4, 44 46 5, 35 16 39 9, 84 1 23 6, 43 13 5, 88 8 25 9 41 8 49 4, 96 11 2, 42 9 02 .0 1 A II b) 2 6 72 6, 32 1 21 9, 56 37 2, 29 13 11 9, 97 98 9, 15 10 8, 71 1 20 7 53 6 39 5, 96 89 ,9 44 02 .01 A II b) 3 10 50 9, 82 1 90 5, 55 58 1, 68 20 49 9, 83 1 54 5, 53 16 9, 86 1 32 4 27 3 61 8, 68 14 0, 53 7 02 .01 A ll b) 4 aa ) 12 61 1, 80 2 28 6, 67 66 9, 47 24 59 9, 84 1 87 7, 58 20 3, 83 3 38 9 12 8 73 0, 66 16 7, 61 1 02 .01 A II b) 4 bb )1 1 10 50 9, 82 1 90 5, 55 58 1, 68 20 49 9, 83 1 54 5, 53 16 9, 86 1 32 4 27 3 61 8, 68 14 0, 53 7 02 .0 1 A II b) 4 bb )2 2 (') 10 50 9, 82 1 90 5, 55 58 1, 31 20 49 9, 83 1 54 5, 5. 16 9, 86 1 32 4 27 3 61 8, 68 14 0, 53 7 02 .01 A II b) 4 bb )3 3 14 46 1, 49 2 62 2, 03 78 1, 23 28 20 7, 72 2 14 2, 05 23 3, 72 7 44 6 19 8 84 3, 41 19 2, 68 5 02 .0 6 C Ia )1 14 59 9, 96 2 64 7, 14 77 3, 91 28 47 7, 82 2 17 4, 45 23 5, 96 6 45 0 47 1 84 5, 40 19 3, 99 4 02 .0 6 C Ia )2 16 70 0, 36 3 02 7, 97 89 5, 67 32 57 4, 72 2" 47 8, 9 1 26 9, 91 2 51 5 27 6 97 1, 30 22 2, 27 9 16 .02 B III b) 1a a) 16 70 0, 36 3 02 7, 97 89 5, 67 32 57 4, 72 2 47 8, 91 26 9, 91 2 51 5 27 6 97 1, 30 22 2, 27 9 No L 260 / 76 Official Journal of the European Communities 29 . 9 . 84 (') He nf Ã ¸r se lu nd er de nn e un de rp os iti on er be tin ge ta f, at de rf rem lÃ ¦ gg es en lic en s, de ro pf yld er de be tin ge lse r, de re rf as tsa ta fd e ko m pe ten te m yn di gh ed er iD e eu ro pÃ ¦ isk e FÃ ¦ lle ssk ab er . (') Di e Zu las su ng zu die se rT ari fst ell e ist ab hÃ ¤ ng ig vo n de rV or lag e ein er Be sc he in ig un g, die de n vo n de n zu stÃ ¤ nd ige n St ell en de rE ur op Ã ¤is ch en Ge m ein sc ha fte n fes tge se tzt en Vo rau sse tzu n ­ ge n en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹ Ã ´Ã ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã , ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ±Ã  Ã Ã  Ã ½. (') En try un de r thi s su bh ea din g is su bje ct to the pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by the co m pe ten t au tho rit ies &lt;?f the Eu ro pe an Co mm un iti es . (') La dm iss ion da ns ce tte so us -p os iti on est su bo rd on nÃ © eÃ la pr Ã ©s en tat ion d'u n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on sp rÃ ©v ue sp ar les au tor itÃ © sc om pÃ © ten tes de sC om mu na utÃ © se ur op Ã ©e nn es . (') La mm iss ion e in qu est a so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or me me nte all e co nd izi on i sta bil ite da lle au tor itÃ co mp ete nti de lle Co mu nit Ã eu ro pe e. (') In de lin g on de rd ez eo nd erv erd eli ng is on de rw or pe n aa n de vo orw aa rde da te en ce rti fic aa tw or dt vo org ele gd he tw elk is afg eg ev en on de rd ev oo rw aa rd en en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit eit en va n de Eu ro pe se Ge m ee ns ch ap pe n.